Title: From Thomas Jefferson to J. Phillipe Reibelt, 15 February 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Feb. 15. 05.
                  
                  One of my family has desired me to procure the following books, some of which I find in your different catalogues, and the others it is probable you have, and I will therefore ask you to forward by the stage.
                  
                     
                        Les oeuvres
                        de Moliere.
                        }
                        editions in-18s will be preferred
                     
                     
                        
                        des Corneilles
                     
                     
                        de Racine
                     
                     
                        Milton’s Paradise lost. 
                        see Catalogue No. 111. pa. 7.
                     
                     
                        Lucrece de la Grange.
                        in the 4to. catalogue  2. v. 
                        
                     
                     
                        Seneque de la Grange
                     
                     
                        Anacharsis de Barthelemy
                     
                     
                        Gibbons’ Decline of the Roman empire 
                        English. Catalogue Auteurs Anglais par. [2.]
                     
                  
                  Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
               